Citation Nr: 0925196	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-30 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected type II 
diabetes mellitus. 

2.  Entitlement to service connection for peripheral vascular 
disease of the bilateral lower extremities, to include as 
secondary to service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
due to exposure to an herbicide agent and as secondary to 
service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefits sought on 
appeal.  

The Veteran testified at a January 2008 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in June 2008.  Development has been completed and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease is not 
etiologically related to active service and is not 
etiologically related to a service-connected disability.


2.  The Veteran does not have peripheral vascular disease of 
the bilateral lower extremities that is etiologically related 
to service or to a service-connected disability; venous 
insufficiency in the lower extremities is not etiologically 
related to a service-connected disability.   

3.  The Veteran does not have peripheral neuropathy of the 
bilateral lower extremities that is etiologically related to 
service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active service, is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury, and 
may not be presumed to have been incurred or aggravated in 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  Peripheral vascular disease of the bilateral lower 
extremities was not incurred in or aggravated by active 
service, and venous insufficiency in the lower extremities is 
not proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  

3.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by active service, and is 
not proximately due to, the result of, or aggravated by a 
service-connected disease or injury, and may not be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an October 2003 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

August 2006 and April 2007 letters provided the Veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing the fully 
compliant notice in August 2006 and April 2007.  The RO 
readjudicated the case in an August 2007 supplemental 
statement of the case.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded a VA examinations in September 2004, 
July 2007, and in December 2008.  38 C.F.R. § 3.159(c) (4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case collectively are 
adequate as they are predicated on a review of the claims 
folder and medical records contained therein; contains a 
description of the history of the disabilities at issue; 
documents and considers the Veteran's complaints and 
symptoms; and provide a medical opinion that fully addresses 
the outstanding medical questions raised in this case with a 
complete rationale.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  VA has provided the Veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  The Veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
arteriosclerosis and organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service. 38 C.F.R. § 3.307(a).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also 
Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008) 
(upholding VA's regulation and interpretation thereof 
regarding service in Vietnam).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records, to include April 1968 induction 
and March 1970 separation examinations, do not reflect any 
problems relating to coronary artery disease, peripheral 
vascular disease, or peripheral neuropathy in service.  

The Veteran claims that coronary artery disease, peripheral 
vascular disease, and peripheral neuropathy are secondary to 
service-connected diabetes mellitus.  The RO has also 
adjudicated the issue of service connection for peripheral 
neuropathy as due to exposure to herbicides.  The record on 
appeal reflects that the Veteran was stationed in Vietnam 
from March 1969 to March 1970.

Private treatment records dated from 1995 to 2003 show that 
the Veteran was seen with a history of anterior chest pain in 
August 2001.  X-rays showed mild cardiomegaly with no acute 
chest findings.  The Veteran was diagnosed with diabetes 
mellitus in November 2001.  He was diagnosed with coronary 
artery disease in October 2002.  Private treatment records 
dated from 1995 to 2003 do not indicate a diagnosis of 
peripheral neuropathy or peripheral vascular disease.

In a September 2003 note from the Veteran's private 
physician, Dr. M.N., he indicated that complications due to 
the Veteran's diabetes mellitus included coronary artery 
bypass graft, peripheral vascular disease, and peripheral 
neuropathy.  There was no further elaboration on the reasons 
and bases for his statement. 

VA treatment records dated from 2003 to 2007 reflect a 
current diagnosis of coronary artery disease, but do not 
reflect a diagnosis of peripheral vascular disease or 
peripheral neuropathy.

VA treatment records show that in November 2003, the Veteran 
was referred for an electromyography (EMG) for evaluating 
possible peripheral diabetic neuropathy.  He complained of 
occasional tingling in the upper extremities.  The Veteran 
denied any weakness and motor involvement.  The Veteran's 
past medical history was significant for type II diabetes 
mellitus, myocardial infarctions per angiogram, and an 
angioplasty two years prior.  He was a smoker of one pack a 
day for many years with occasional use of alcohol.  A sensory 
nerve condition study was completed.  The VA physician fond 
no electrodiagnostic evidence of peripheral polyneuropathy.  
There was a mild showing in the left medial nerve sensory 
conduction, which suggested a possible mild carpal tunnel 
syndrome.  A September 2004 diabetic examination shows that 
pedal pulse sensation foot examinations were normal.  

During a September 2004 VA examination of the peripheral 
nerves, the Veteran reported occasional numbness and tingling 
in his fingers.  He had a rare occasion of numbness in his 
toes but no pain, fatigability, or weakness, and he could not 
state how often this occurred.  The examiner stated that 
there was no condition of the peripheral nerves that 
currently affected any of his activities.  A physical 
examination was completed.  Sensation was intact in the upper 
and lower extremities including with microfilament testing.  
The examiner stated that the Veteran had an EMG in November 
2003 which was negative for evidence of peripheral 
neuropathy.  The Veteran did not have evidence of peripheral 
neuropathy at the time of the VA examination and there was no 
evidence of neuropathy in the past.  The examiner stated that 
he did read Dr. M.N.'s September 2003 note; however, Dr. M.N. 
did not state what evidence supported a diagnosis of 
peripheral neuropathy.  Peripheral neuropathy was not 
discussed elsewhere in the Veteran's clinical notes.  The VA 
examiner stated that the Veteran did not have peripheral 
neuropathy at that time.   

A September 2004 VA heart examination reflects a current 
diagnosis of coronary artery disease.  The Veteran was 
interviewed, a physical examination was completed, and 
pertinent findings from the claims file were discussed.  The 
examiner noted that the Veteran had smoked for 38 years.  He 
stated that one study conducted by the Center for Disease 
Control found that men who smoked a pack a day or more 
cigarettes and a risk of first major coronary that was 2.5 to 
3.2 times greater than that of non-smokers.  The examiner 
stated that smoking is the major cause of coronary artery 
disease, and also of peripheral arterial vascular disease.  
He stated that the Veteran had smoked for 38 years and had 
diabetes for only five years.  Therefore, he opined that the 
Veteran's coronary artery disease was less likely as not 
caused by or a result of diabetes.  He stated that the 
Veteran's coronary artery disease was most likely caused by 
or a result of his long history of cigarette smoking.  The VA 
examiner noted that he did see Dr. M.N.'s checklist of 
diagnoses for the Veteran which were reportedly associated 
with his diabetes.  He stated, however, that Dr. M.N. did not 
state anywhere on that statement or in the medical records 
what he based his opinion on.  Dr. M.N. also did not state 
whether or not he had considered the Veteran's smoking in his 
statement which related coronary artery disease with 
diabetes.  The VA examiner stated, therefore, that Dr. M.N.'s 
opinion did not change his opinion that the Veteran's 
coronary artery disease was not related to diabetes.  

A September 2004 VA examination for peripheral vascular 
disease shows that the Veteran did not have symptoms of 
claudication.  He was not on treatment for peripheral 
vascular disease.  There was no condition of the arteries in 
the Veteran's legs that affected his daily activities.  The 
Veteran reported swelling in his legs.  The examiner noted 
that the Veteran's private medical records reflect venous 
insufficiency.  On physical examination, the Veteran did not 
have edema of the lower extremities.  He did have increased 
pigmentation and dry skin related to his history of venous 
insufficiency.  The Veteran was diagnosed with venous 
insufficiency of the lower extremities.  The VA examiner 
noted that he saw Dr. M.N.'s note in the claims file stating 
that the Veteran had peripheral vascular disease.  The 
examiner stated that peripheral vascular disease was commonly 
used as referring to arterial, not venous, circulation.  
However, he noted that peripheral vascular disease was not 
diagnosed anywhere else in the Veteran's medical notes.  
Records show that the Veteran had venous insufficiency.  Dr. 
M.N. did not state that the Veteran had arterial disease, and 
nowhere did he state why he would think peripheral vascular 
disease was related to diabetes.  The VA examiner stated that 
smoking is a major risk factor for development of peripheral 
arterial vascular disease, and the Veteran did not appear to 
have peripheral arterial vascular disease at that time.  
However, the examiner noted that if the Veteran did have 
peripheral vascular disease, he would see it as being caused 
by or a result of his long history of cigarette smoking, and 
not diabetes.  The VA examiner stated that the Veteran's 
venous insufficiency was not caused by or the result of 
diabetes. 

The Veteran's private physician, Dr. M.N. submitted a signed 
statement in October 2004, stating that the Veteran had 
hypertension, coronary artery disease, and diabetes.  He 
stated that there was no evidence of arterial peripheral 
vascular disease or diabetic neuropathy.   

A July 2007 VA examination included a review of the claims 
file and the Veteran's medical records, a review of the 
Veteran's medical history, and a physical examination.  With 
respect to the Veteran's claim for peripheral vascular 
disease, secondary to diabetes mellitus, the examiner found 
that the Veteran had a current diagnosis of venous 
insufficiencies of the lower extremities per his review of 
the claims file.  The Veteran had a diagnosis of coronary 
artery disease.  He was diagnosed with peripheral neuropathy 
by history with no electrodiagnostic evidence of diabetic 
peripheral neuropathy.  

The July 2007 VA examiner opined that coronary artery disease 
was not caused by or a result of diabetes mellitus.  With 
respect to the rationale for the opinion given, the examiner 
reiterated findings from the September 2004 VA examination, 
which stated that the claims file contained evidence of 
coronary artery disease which preceded the Veteran's 
diagnosis of diabetes mellitus, and that coronary artery 
disease was most likely caused by or a result of his history 
of smoking.  The examiner stated that the above information 
remained the same.  

The July 2007 VA examiner opined that peripheral vascular 
disease of the bilateral lower extremities was not caused by 
or a result of diabetes mellitus.  He stated that the Veteran 
had claims file evidence of venostasis associated with 
cellulites for years prior to his diagnosis of diabetes 
mellitus.  The Veteran had strong pedal and posterior tibial 
pulses on examination, which would not indicate any evidence 
of peripheral vascular disease.  He stated that no additional 
testing needed to be done for that reason.  The examiner 
noted that there had been no changes to the September 2004 VA 
opinion.  

The July 2007 VA examiner opined that the claimed peripheral 
neuropathy was not caused by or due to service-connected 
diabetes mellitus.  He noted EMG findings from the September 
2004 VA examination which remained the same.  He stated that 
a repeat EMG was performed for confirmation, and that the 
Veteran had a normal electrodiagnostic study with no 
electrodiagnostic evidence of diabetic peripheral neuropathy.  

A July 2007 EMG operative consultation shows that the Veteran 
reported numbness and achiness in the lower limbs.  The 
Veteran denied any paresthesias at the time of testing in the 
upper or lower extremities.  EMG testing was completed.  The 
Veteran was diagnosed with a normal electrodiagnostic study.  
Right sural sensory latency and left tibial motor distal 
latency was within normal limits.  Nerve conduction velocity 
through the leg was on the low end of the normal range.  H-
reflex testing was attempted, but the Veteran was unable to 
tolerate popliteal electrical stimulation and asked the 
examiner to stop.  There was no EDX evidence of diabetic 
peripheral neuropathy or left tarsal tunnel syndrome.  

During a January 2008 Board hearing, the Veteran indicated 
that he was treated for peripheral neuropathy by his private 
physician and that he had symptoms of peripheral vascular 
disease.  In order to afford the Veteran every benefit of the 
doubt, the Board remanded the case for private treatment 
records and for an additional VA examination. 

In a February 2008 statement, Dr. M.N. submitted a letter 
stating that the Veteran had been under his care for type II 
diabetes mellitus, which had been a contributing factor for 
erectile dysfunction, coronary artery disease, peripheral 
neuropathy, and peripheral vascular disease.  However, 
additional treatment records from Dr. M.N., dated in 2007, 
did not reflect a diagnosis of peripheral neuropathy or 
peripheral vascular disease.  The Veteran was noted to have 
chronic venous insufficiency.

A December 2008 VA examination included a review of VA 
electronic medical record and a review of the claims file, 
including doctors letters, VA examinations and opinions, and 
personal statements from the Veteran.  Pertinent findings 
from the medical record were described in detail.  It was 
noted that the Veteran had a new diagnosis of coronary artery 
disease in October 2001.  The Veteran was interviewed and his 
medical history was described in detail.  A physical 
examination, to include examination of the extremities, and a 
neurological examination were competed.  Findings from a July 
2007 EMG consultation were noted.  

The December 2008 VA examiner opined that the Veteran did not 
have peripheral vascular disease in his medical notes or on 
physical examination.  Therefore, there was no diagnosis of 
peripheral vascular disease to warrant a further opinion.  
The Veteran had evidence in the claims file of venous stasis 
associated with cellulitis years prior to his diagnosis of 
diabetes mellitus.  There was no evidence that venous stasis 
was caused by type II diabetes mellitus and there was no 
evidence of aggravation.  Therefore, the examiner indicated 
that this condition did not worsen or increase as a result of 
the Veteran's diabetes.  

The December 2008 VA examiner opined that the Veteran did not 
have peripheral neuropathy as a complication of diabetes.  He 
reasoned that a prior EMG was normal and the Veteran did not 
want a repeat EMG at that time.  There was no 
electrodiagnostic evidence of diabetic peripheral neuropathy.  
A sensory physical examination was also normal at that time.  
The VA examiner could not confirm the diagnosis, and found, 
therefore, that there was no evidence of peripheral 
neuropathy secondary to type II diabetes mellitus.  
Therefore, the examiner indicated that this condition did not 
worsen or increase as a result of the Veteran's diabetes.  

The December 2008 VA examiner stated that the Veteran had a 
diagnosis of coronary artery disease.  However, he stated 
that coronary artery disease was not a complication of 
diabetes.  His rationale was that hypertension and type II 
diabetes mellitus were evidenced in 1999 although not listed 
as a diagnosis until February 2000.  He stated that coronary 
artery disease was listed as a new diagnosis in October 2001.  
He stated that coronary artery disease is a condition that 
develops over time, usually many years, and was therefore 
much more likely related to the Veteran's multiple other risk 
factors of long term smoking, obesity, documented 
significantly elevated LDL and triglycerides, age, and 
genetics.  The examiner stated that the Veteran's recently 
diagnosed type II diabetes mellitus was less likely to have 
contributed significantly to the Veteran's coronary artery 
disease at that time.  He stated that although the specific 
stress test and catheterization reports were not in the 
claims file for his review, per findings in other provider 
notes, there was no evidence that type II diabetes mellitus 
had aggravated the Veteran's coronary artery disease.  

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  In the present case, 
there are conflicting medical opinions with regard to whether 
the Veteran has currently diagnosed peripheral vascular 
disease and peripheral neuropathy, and with regard to whether 
the Veteran's claimed disabilities are secondary to service-
connected diabetes mellitus.  



Coronary Artery Disease

VA and private treatment records in this case clearly reflect 
a current diagnosis of coronary artery disease.  Service 
treatment records do not reflect any problems or complaints 
that can be related to coronary artery disease in service and 
the earliest diagnosis of coronary artery disease shown by 
the record was in 2002, 32 years after the Veteran's 
separation from service.  There are no medical opinions of 
record which relate current coronary artery disease directly 
to service.  Therefore the Board finds that coronary artery 
disease was not incurred in service. 

The Veteran claims that coronary artery disease is secondary 
to service-connected diabetes mellitus.   The Veteran 
submitted two separate statements from his private physician, 
Dr. M.N. which indicate that his type II diabetes mellitus 
was a contributing factor to his coronary artery disease.  
However, Dr. M.N. did not provide reasons or bases for his 
opinion, and did not discuss the effect of the Veteran's 
smoking history in rendering this opinion.  

In contrast, the record contains three separate VA opinions 
which show that coronary artery disease is not proximately 
due to, the result of, or aggravated his type II diabetes 
mellitus.  The Board finds that VA medical opinions of record 
provide the most probative evidence of record with respect to 
the etiology of the Veteran's coronary artery disease.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when VA gives an adequate statement of 
reasons and bases).  All of the VA examinations included a 
review of the pertinent medical evidence of record and a 
discussion of such evidence.  Evidence showed that the 
Veteran's diagnosis of coronary artery disease was made 
within two year of his diagnosis of type II diabetes 
mellitus.  Medical evidence of record also reflects an 
extensive history of smoking.  The medical evidence reviewed 
and discussed by the VA examiners was factually accurate.  
Based on all the evidence and on their expertise, the 
September 2004, July 2007, and December 2008 VA examiners 
provided fully articulated opinions and provided sound 
reasoning for their conclusions.  The VA examiners all 
concurred that the Veteran's coronary artery disease was less 
likely related to diabetes mellitus, and more likely related 
to the Veteran's long term smoking.  The December 2008 VA 
examiner also addressed the question of aggravation and he 
noted other risk factors for the Veteran including obesity, 
documented significantly elevated LDL and triglycerides, age, 
and genetics.  In light of the foregoing, the Board finds 
that service connection for coronary artery disease is not 
warranted. 

Peripheral Vascular disease and Peripheral Neuropathy

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).   In 
the instant case, the most probative evidence of record does 
not establish a current diagnosis of peripheral vascular 
disease of the lower extremities, or peripheral neuropathy of 
the lower extremities.  

Although Dr. M.N. indicated in September 2003 and February 
2008 letters that the Veteran's type II diabetes mellitus was 
a contributing factor for his peripheral neuropathy and 
peripheral arterial vascular disease, he did not provide any 
evidence or reasons or bases to support these findings.  
Further, private treatment notes from Dr. M.N. do not reflect 
a diagnosis or any treatment for peripheral neuropathy or for 
peripheral vascular disease.  The Board finds it significant 
that Dr. M.N. submitted an October 2004 statement, indicating 
that the Veteran had coronary artery disease and diabetes, 
but he stated, "there is no evidence of arterial peripheral 
vascular disease or diabetic neuropathy."   

September 2004, July 2007, and December 2008 VA examinations 
show that the Veteran does not have a current diagnosis of 
peripheral vascular disease, though the Veteran has been 
diagnosed with venous insufficiency.  The Veteran does not 
have a current diagnosis of diabetic neuropathy and there is 
no evidence of transient peripheral neuropathy appearing 
within weeks or months of the Veteran's exposure to an 
herbicide agent resolving within two years of the date of 
onset; there is no credible evidence of a current diagnosis 
of peripheral neuropathy otherwise linked to exposure to a 
herbicide agent.  The VA findings in this case as well as the 
diagnosis of venous insufficiency were based on a review of 
the medical evidence of record, physical examinations, 
neurological testing, and EMG findings.  The Board finds, 
therefore, that the VA examinations provide the most 
probative evidence with respect to the Veteran's current 
diagnosis and the etiology of peripheral vascular disease and 
peripheral neuropathy.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In light of the foregoing, the Board finds that 
the Veteran does not have a current diagnosis of peripheral 
vascular disease and he does not have a current diagnosis of 
peripheral neuropathy of the lower extremities.  Further, 
based on September 2004, July 2007, and December 2008 VA 
examinations, the Board finds that venous insufficiency in 
the lower extremities is not etiologically related to the 
Veteran's diabetes mellitus.  Therefore, service connection 
is not warranted for peripheral vascular disease of the lower 
extremities.  Service connection is not warranted for 
peripheral neuropathy of the lower extremities.

In making this determination, the Board has also considered 
the Veteran's own statements in support of his claims.  
However, the Veteran's claims are simply not supported by the 
medical evidence in this case.  The Veteran reported that he 
was treated for peripheral neuropathy by his private 
physician; however, a review of private treatment records 
does not reflect any treatment for peripheral neuropathy.  
The Veteran has reported having symptoms of peripheral 
vascular disease; however, the medical evidence of record 
does not support such a diagnosis.  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See, e.g., Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

However, in this case, the Veteran's statements alone are 
insufficient to prove that he has a current diagnosis of 
peripheral vascular disease and/or peripheral neuropathy.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As the Veteran is not a physician, his statements 
and testimony in this regard are not considered competent 
evidence to establish that he has a current diagnosis of 
either disorder which is related to military service.  38 
C.F.R. § 3.159(a)(2); See also Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  


C.  Conclusion

Although the Veteran does have coronary artery disease, the 
most probative evidence of record shows that the disability 
was incurred or aggravated in service, and coronary artery 
disease is not proximately due to, the result of, or 
aggravated by service-connected type II diabetes mellitus.  
Therefore, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran has coronary 
artery disease etiologically related to active service or to 
a service-connected disability.  The Veteran does not have a 
current diagnosis of peripheral vascular disease or 
peripheral neuropathy.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has peripheral vascular disease of the lower 
extremities and peripheral neuropathy of the lower 
extremities etiologically related to active service or to a 
service-connected disability.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.




ORDER

Service connection for coronary artery disease is denied.

Service connection for peripheral vascular disease of the 
lower extremities is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


